Citation Nr: 9903524	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  98-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 10 percent evaluation for 
the service-connected low back disorder.  In an October 1997 
rating decision, the RO assigned a 20 percent disability 
evaluation to the service-connected low back disorder.  As 
the 20 percent evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran has severe limitation of motion of the lumbar 
spine with evidence of pain on all ranges of motion, with the 
exception of bilateral rotation.


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for the 
service-connected low back disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5292 and 5295 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 20 percent for a low 
back disability is plausible and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is satisfied that all relevant evidence has been obtained 
with respect to the claim and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected low back disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The service-connected low back 
disability has been evaluated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 
5295.  Under Diagnostic Code 5292, a 20 percent evaluation 
encompasses situations where there is moderate limitation of 
motion of the lumbar spine.  A 40 percent evaluation is 
warranted where there is evidence of severe limitation of 
motion of the lumbar spine. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent evaluation encompasses situations where there is 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Where there is a question as to which of two evaluations 
should be assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1998).

II.  Factual Background

A September 1996 VA examination report reflects that the 
veteran complained of chronic low back pain and numbness to 
the bilateral upper extremity.  On examination, a straight 
leg test was positive, bilaterally, the veteran had 4/5 
strength in the upper and lower extremities, bilaterally, and 
postural abnormalities on flexion.  There was no evidence of 
any fixed deformities and the musculature of the back was 
within normal limits.  Although the examination report 
contains ranges of motion, it is unclear whether or not they 
are for the lumbar or cervical spine.  The findings were as 
follows:  forward flexion to 20 degrees, backward extension 
to -10 degrees, bilateral flexion to 20 degrees, and 
bilateral rotation to 20 degrees.  There was evidence of pain 
on all ranges of motion.  An X-ray of the lumbar spine was 
negative for any evidence of degenerative joint disease.  The 
veteran was diagnosed as having degenerative joint disease of 
the cervical spine with poor prognosis for pain relief and 
herniated nucleus pulposus was to be ruled out. 

An October 1996 magnetic imaging resonance scan of the lumbar 
spine report reflects that there was no evidence of any 
spinal stenosis or disc herniation.  

An April 1997 VA examination report reflects that the veteran 
had flexion of the lumbar spine to 45 degrees, extension to 
10 degrees, bilateral rotation to 20 degrees and bilateral 
bending to 10 degrees.  A diagnosis was not reported at that 
time. 

An October 1997 VA Spine examination report reflects that the 
veteran complained of constant and localized back pain which 
prohibited him from getting out of bed in the morning.  He 
reported that since the 1980's, he had had numbness and 
tingling of both lower extremities, primarily in the toes and 
right hand.  The examiner noted that he had reviewed the 
veteran's entire claims file.  On examination of the lumbar 
spine, the veteran had straight leg raising to 30 degrees, 
bilaterally, positive deep tendon reflexes and 4/5 muscle 
strength, bilaterally.  The veteran's sense of pain was noted 
to have decreased in both the lower and upper extremities.  
The veteran had kyphosis of the thoracic spine and the 
musculature of his back was found to have been within normal 
limits.  The veteran had flexion of the lumbar spine to 30 
degrees, backward extension to 20 degrees, bilateral flexion 
to 10 degrees and bilateral rotation was to 5 degrees.  On 
all of the ranges of motion, with the exception of bilateral 
rotation, the veteran exhibited pain.  A magnetic resonance 
imaging scar of the lumbar spine was within normal limits and 
an X-ray revealed mild spondylosis.  The veteran was 
diagnosed as having chronic low back pain with a poor 
prognosis.

III  Analysis

As to the ratings for lumbosacral strain and limitation of 
motion, the Board finds that the veteran's symptoms 
approximate the criteria for a 40 percent rating.  Recent 
examination findings revealed severe limitation of the 
lumbosacral spine with flexion only to 30 degrees, bilateral 
flexion to 10 degrees and bilateral rotation only to 5 
degrees.  Although the examination findings did not reveal 
any deficits with respect to muscle strength, reflexes, or 
sensation, the veteran reported pain on all ranges of motion, 
with the exception of bilateral rotation, and of numbness of 
the hands and lower extremities.  As such, these clinical 
findings would be productive of an additional functional loss 
not specifically elicited during the recent examinations. 38 
C.F.R. §§ 4.2, 4.40, 4.45. See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Given the clinical findings of severe 
limitation of motion with additional pain on motion, the 
Board finds that the service-connected low back disability 
more nearly approximates the criteria for a 40 percent 
rating, the maximum schedular evaluation, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Id.

The medical evidence does reflect that the veteran has been 
found to have any neurological deficits or symptomatology; as 
such, the Board finds, therefore, that a rating in excess of 
40 percent is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

The benefit of doubt has been resolved in the veteran's favor 
to the extent indicated above.  38 U.S.C.A. § 5107(a).

In addition, there is no determination of marked interference 
with employment or frequent hospitalizations due to the 
service connected low back disability.  In the absence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a 40 percent rating for the veteran's low back 
strain disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

